DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-13) and elect species A (Fig.1-24) in the reply filed on 02/09/2022 is acknowledged. Applicant’s addition of new claim 17 which depends from claim 1 is acknowledge and will be examined as part of Group I. New claim 18 which depend from claim 14 (non-elected group II) is also acknowledge but will not be examined. Applicant did not provide the reason for traverse, it was just addition of new claims, therefore the restriction is made FINAL. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111 and 112 as shown in figures 2A and 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the A and B axis and two points in claim 6, bottom member in claim 8 and opening means in claim 11  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3,4,5 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second direction orthogonal to the first" in line 3.  There is insufficient antecedent basis for this limitation in the claim since claim 1, which claim 3 depends from, does not recite any “second direction.” For purpose of examination claim 3 will read as being depended from claim 2. Claim 4, which depends on claim 3, is similarly rejected. 
Claim 4 recites the limitation “wherein L2/L1 is 0.3 or more and 0.6 or less” is unclear because how can L2/L1 can be two values at the same time. For purpose of examination claim 4 will be read as “wherein L2/L1 is between 0.3 and 0.6”. 
Claim 7 recited the limitation “wherein a ratio of the length of the B axis to the length of the A axis is 1.2 or more and 3.0 or less” is unclear because how can the ratio of the two axis have two different values. For purpose of examination the limitation will be read as “wherein a ratio of the length of the B axis to the length of the A axis is between 1.2 and 3.0”
Claim 5 recites the limitation "wherein seal strength of the pleat seal portion with a width of 15mm at 25oC is 12N or less" in line 1 is unclear at which conditions the temperature is measure at whether its at manufacturing of the container or during the use of the container.  For purpose of examination the temperature will be interpreted at during the use of the container. 
Claim limitation “opening means” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6 ,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumuro (US20090145895A1) and further in view of Davis (US20090226117A1).

Regarding claim 1, Yasumuro teaches a container having a containing portion for containing contents comprising (see annotated fig.1 of Yasumuro below): 

a lid (Fig.1 shows cover member 1) that is joined to the flange part of the main body via an outer edge seal portion so as to cover the containing portion (Fig.2 shows cover member 3 joined with flange part 2 to container body 1 with seal part 4 as to cover the container portion) , the lid being formed by a lid member folded back at a fold-back portion such that portions of the lid member overlap each other (Fig.1 shows the base abutted part 6 of the cover member 3 such that portion of the cover member would overlap with each other), wherein
 the lid has: a pleat part that includes the portions of the lid member overlapping each other and that extends from an edge of one side to an edge of the other side of the lid in a first direction; (Fig.1 and annotated fig.1 below show the cover member 3 having abutted part 5 that included the portion of the lid member overlapping each other as shown in fig. 2 that extends from one edge to other side of the lid in the first direction; see annotated fig.1 below for first and second direction) and a first lid part and a second lid part that are formed by the lid member and that are arranged on opposite sides of the pleat part (see annotated fig.1 below for two cover parts formed by the cover member 3 that are arranged on opposite side of the abutted part 5), 
the pleat part includes: a pleat seal portion in which inner surfaces of the portions of the lid member are joined together and that extends from the edge of the one side to the edge of the other side of the lid in the first direction (Fig.2 shows the abutted part 5 that includes a seal part 7 that joins the inner surfaces of the cover member 3 together and which extends from one edge to the other edge in the first direction as seen in fig.1); and a steam passing portion that includes a 
Yasumuro does not teach seal strength of the pleat seal portion is lower than that of the outer edge seal portion.
Davis does teach wherein seal strength of the pleat seal portion is lower than that of the outer edge seal portion (Fig. 4 and 7 show that wrapped 74 that are sealed along the seal lines 76 are high strength than the inner opening portion 88 with adhesive 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strength of abutted part be lower than flange part disclosed by Yasumuro by making the sealing strength as disclosed by David in order to have to the abutted part of Yasumuro open when the pressure inside the container increase rather than opening the either cover member if all sealing members are the same strength.
Annotated fig.1 of Yasumuro 

    PNG
    media_image1.png
    658
    1015
    media_image1.png
    Greyscale
  
Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 1 further teaches wherein a maximum distance between inner edges of the outer edge seal portion opposed in the first direction D1 is smaller than a maximum distance between the inner edges of the outer edge seal portion opposed in a second direction orthogonal to the first direction (see annotated fig.1-A of Yasumuro (directions) below indicated by dashed arrows- that shows that distance between inner edges of the outer edge seal portion in the first direction D1 is smaller than distance between inner edges of the outer edge seal portion opposed in a second direction orthogonal to the first direction ).
Annotated fig.1 of Yasumuro(directions)

    PNG
    media_image2.png
    441
    791
    media_image2.png
    Greyscale
  


Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 2 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 2 further teaches wherein the flange part includes a first edge portion and a second edge portion opposed to each other in the second direction orthogonal to the first direction, and (see annotated fig.1 of Yasumuro (directions) above for the first and second edges and being orthogonal to the first direction)
the pleat part extends in the first direction on a side nearer the first edge portion than a center point of the containing portion of the main body (see annotated fig.1 of Yasumuro (directions) above where it shows the abutted part 5 extending in the first direction on the side nearer to the first edge of than the center point of the containing portion of the containing body 1).


Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 1 further teaches wherein an A axis is shorter than a B axis, where the A axis is an axis that passes through the center point of the containing portion and has a minimum distance when connecting two points in an outer edge of the outer edge seal portion and the B axis is an axis that passes through the center point of the containing portion and connects two points in the outer edge of the outer edge seal portion so as to be orthogonal to the A axis (See annotated fig. 1 of Yasumuro (axis) below for A and B axis that are formed by connecting two points on outer edge of seal portion), and 
the pleat part traverses the containing portion and extends along the B axis (annotated fig.1 of Yasumuro(axis) below shows the abutted part 5 extends along the B axis).
fig. 1 of Yasumuro (axis)

    PNG
    media_image3.png
    543
    819
    media_image3.png
    Greyscale



Regarding claim 17, the references as applied to claim 1 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 1 further teaches wherein the pleat seal portion extends along a base portion of the pleat part from one edge portion to the other edge portion of the lid in the first direction (Fig. 1 and 2shows the peripheral seal part 7 extending along the base portion of the abutted part 5 from one edge to the other edge in the first direction).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 3 above.


Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 3 further teaches where L1 represents a maximum distance in the second direction between the center point of the containing portion of the main body and the inner edge of the outer edge seal portion extending along the first edge portion and L2 represents a maximum distance in the second direction between a base portion of the pleat part and the inner edge of the outer edge seal portion extending along the first edge portion((see annotated fig.1 of Yasumuro (directions) above for L2 and L; L1 represents a maximum distance in the second direction between the center point of the containing portion of the main body and the inner edge of the outer edge seal portion extending along the first edge portion and L2 represents a maximum distance in the second direction between a base portion of the abutted part 5 and the inner edge of the outer edge seal portion extending along the first edge portion ).Yasumuro does not teach specifically in the embodiment as stated above wherein L2/L1 is between 0.3 and 0.6. 
Yasumuro does teach the dimensions of the container that can be in different embodiment where the ratio of L2/L1 is between 0.3 and 0.6 (0110 of Yasumuro states that length of A is 30mm and length of B can be 105mm giving the total length of 135mm and center point will be in the middle at 67.5 mm and Yasumuro states that length of A or “L2” as labeled in Annotated fig.1 of Yasumuro (directions) is 30mm giving the ratio of L2/center point(L1)=30/67.5= 0.4 which is between 0.3 and 0.6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container as disclosed by Yasumuro in claim 1 by changing the dimensions as disclosed by Yasumuro in different embodiment order to create a container to desirable size and test the results of leaks. Yasumuro .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 6 and further in view of William (US20170021999A1).

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Yasumuro as modified in claim 6 does not teach wherein a ratio of the length of the B axis to the length of the A axis is between 1.2 and 3.0.
William does teach wherein a ratio of the length of the B axis to the length of the A axis is between 1.2 and 3.0 (Fig.1 shows the container 10 and B axis is represented by the “L”-length and A axis is represented by the “W” width and the ratio for the length to width is substantially 2:1 where B axis would be 2, and ratio being 2 which is between 1.2 and 3). Yasumuro as modified in claim 6 discloses the claimed invention except for ratio of the axis.  It would have been an obvious matter of design choice to make the container body size ratio between 1.2 to 3.0, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PRINCE PAL/Examiner, Art Unit 3735     
                                                                                                                                                                                                   /King M Chu/Primary Examiner, Art Unit 3735